Citation Nr: 1013316	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected varicose veins of the lower 
extremities.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected varicose veins of the right lower extremity 
prior to February 12, 2007.

3.  Entitlement to an evaluation in excess of in excess of 20 
percent for service-connected varicose veins of the right 
lower extremity prior to April 23, 2007. 

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected varicose veins of the left lower extremity 
prior to February 12, 2007. 

5.  Entitlement to an evaluation in excess of in excess of 20 
percent for service-connected varicose veins of the left 
lower extremity prior to April 23, 2007. 





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issues of entitlement to a total disability rating based 
on individual unemployability and service connection for 
catarrh, which involves inflammation of the mucous membranes, 
have been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The evidence on file indicates that the Veteran had over 18 
years of active service, including from March 1945 to 
February 1949, January 1950 to December 1953, August 1954 to 
March 1959, and March 1965 to September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon (RO).  An 
April 2009 rating decision granted a 20 percent evaluation 
for varicose veins of each lower extremity, effective 
February 12, 2007, and granted a 40 percent rating, effective 
April 23, 2007.  The Veteran continued his appeal.  
The Veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in February 2010, and a transcript of the hearing is of 
record.  A private treatment record dated in August 2009 was 
added to the claims files in February 2010, which is after 
the most recent Supplemental Statement of the Case, and there 
is a February 2010 waiver of RO review on behalf of the 
Veteran.  See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  The Veteran does not have heart disease as a result of 
his service-connected varicose veins of the lower 
extremities.

2.  The evidence beginning February 27, 2006 shows persistent 
edema of the lower extremities, incompletely relieved by 
elevation of the extremity, without beginning stasis 
pigmentation or eczema.

3.  The evidence beginning February 12, 2007 shows persistent 
edema and stasis eczema, without intermittent ulceration, of 
the lower extremities.


CONCLUSIONS OF LAW

1.  The Veteran does not have heart disease that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected varicose veins of the right 
lower extremity beginning February 27, 2006 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (2009).  


3.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for the service-connected varicose 
veins of the right lower extremity beginning February 12, 
2007 have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2009).  

4.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected varicose veins of the right 
lower extremity beginning February 27, 2006 have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (2009).  

5.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for the service-connected varicose 
veins of the right lower extremity beginning February 12, 
2007 have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in November 2004 that informed him of the 
requirements needed to establish entitlement to an increased 
evaluation; a letter was sent to him in May 2006 that 
informed him of the requirements needed to establish 
entitlement to secondary service connection.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letters.  

A March 2006 letter provided information concerning 
evaluations and effective dates.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Several relevant VA 
examinations have been conducted since 2004.  

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his February 2010 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.103 (2007).  



Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for heart disease as 
secondary to his service-connected varicose veins of the 
lower extremities.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not contain any 
complaints or findings of heart disease, and there is no 
contention that the Veteran had this disability in service.  

The Veteran underwent VA cardiovascular evaluation in March 
2007, which included review of the claims files.  It was 
noted that the Veteran had had a myocardial infarction in 
July 1982.  The examiner concluded that there was no evidence 
to suggest that the Veteran's relatively mild heart attack 
had any relationship to his long history of moderately severe 
varicose veins and venous insufficiency of the lower 
extremities.

Myocardial Perfusion Imaging With Pharmacologic Stress and an 
Echocardiogram were conducted in April 2007 by Oregon 
Cardiology.  The findings included evidence of a prior 
myocardial infarction and mild diastolic dysfunction.

The above evidence does not show any competent medical 
evidence in support of the claim for service connection for 
heart disease on a secondary basis.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

Because all of the requirements for service connection on a 
secondary basis are not shown, the claim for service 
connection for heart disease as secondary to service-
connected varicose veins of the lower extremities must be 
denied.  

The Board has considered the hearing testimony and written 
contentions on file by and on behalf of the Veteran.  
However, as laypersons without the appropriate medical 
training and expertise, the Veteran and his wife are not 
competent to render a probative opinion on a medical matter, 
such as whether there is a medical relationship between a 
claimed disability and a service-connected disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the claim for service connection for 
heart disease on a secondary basis; therefore, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).







Rating Claims

The Veteran has contended that his service-connected varicose 
veins of the lower extremities are more severe than currently 
evaluated.  

The Veteran was service connected for varicose veins of the 
lower extremities and assigned 10 percent ratings for each 
leg by rating decision in May 2001.  A claim for increase was 
received by VA in December 2003, and the ratings for varicose 
veins of the lower extremities were increased by rating 
decision in April 2009 to 20 percent effective February 12, 
2007 and to 40 percent effective April 23, 2007.  The Veteran 
continued his appeal.   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Pursuant to Diagnostic Code 7120, a noncompensable rating is 
warranted where there are asymptomatic palpable or visible 
varicose veins.  A 10 percent rating is warranted where there 
is intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted where there is persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted where there is persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
where there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted where there is massive board-
like edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2009).

According to an April 2004 report from A.D.N., M.D., the 
Veteran complained of ongoing symptoms of aching, discomfort, 
and fatigue in both legs, worse on the left.  There were no 
ulcers, inflammation, or tenderness.

The Veteran's lower extremity symptoms were considered rather 
mild when seen at the Providence Portland Medical Center in 
March 2004.

It was reported on VA examination in June 2004 that the 
Veteran's varicose veins did not involve ulcerations or 
trophic changes.  The diagnosis was bilateral chronic venous 
insufficiency of the lower extremities, without ulceration, 
trophic changes, or statis dermatitis but with trace to 1+ 
edema and moderate number of small varicosities bilaterally.


The Veteran complained on February 27, 2006 that his legs 
tired easily, ached, and swelled.  It was reported at that 
time that he had a history of weakened gate valves and 
pooling blood; bilateral lower extremity large varicosities, 
engorged, were noted.  The assessment in March 2006 was 
peripheral vascular disease with intermittent claudication.

When examined by E.O., M.D., on February 12, 2007, the 
diagnosis was nummular eczematous lesions on the legs 
associated with venous insufficiency.  Color photographs of 
the Veteran's legs accompanied the evaluation report.

On VA examination in March 2008, it was reported that there 
was a 2 cm eczematous patch just above the right medial 
malleolus.  Otherwise, there were no skin rashes, nodules, 
pustules, vesicles or areas of inflammation.  

According to an August 2009 medical report, the Veteran had 
deep vein thrombosis of the left leg.

The Veteran and his wife testified at his personal hearing in 
February 2010 that his service-connected varicose veins of 
the lower extremities are more severe than currently 
evaluated, with open sores that keep him up at night.

As indicated above, to warrant a rating in excess of 10 
percent for varicose veins there would need to be evidence of 
persistent edema, incompletely relieved by elevation of the 
extremity, which is not shown prior to VA treatment records 
dated February 27, 2006.  While the Veteran's lower extremity 
symptoms were considered rather mild when seen at the 
Providence Portland Medical Center in March 2004, the Veteran 
complained on February 28, 2006 that his legs tired easily, 
ached, and swelled.  Examination at that time revealed 
bilateral large varicosities, engorged, and he had a history 
of weakened gate valves and pooling blood.  Consequently, the 
Board finds that the medical evidence shows persistent edema 
of the lower extremities, incompletely relieved by elevation, 
warranting a 20 percent evaluation beginning February 27, 
2006.  

To warrant a 40 percent rating, there would need to be 
evidence of persistent edema and stasis pigmentation or 
eczema, which is shown beginning on examination on February 
12, 2007.   When examined by Dr. O on February 12, 2007, the 
diagnosis was nummular eczematous lesions on the legs 
associated with venous insufficiency.  Color photographs of 
the Veteran's legs accompanied the evaluation report.  An 
evaluation in excess of 40 percent is not warranted for the 
Veteran's service-connected varicose veins of the lower 
extremities during the appeal period because there is no 
medical evidence on file of ulceration, including on VA skin 
examination in March 2008.  

Finally, there is no medical evidence of record showing that 
the Veteran's varicose veins of the lower extremities have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned schedular 
disability ratings.  When examined by VA in March 2008, there 
was normal motor function and range of motion of the upper 
and lower extremities.  There is also no indication that the 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra- schedular evaluations 
in "exceptional" cases.  See Bagwell v . Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For the above reasons, the Board finds that a preponderance 
of the evidence is against the service connection claim on 
appeal but favors the claims for a 20 percent rating 
beginning February 28, 2006 and a 40 percent rating beginning 
February 12, 2007 for the service-connected varicose veins of 
each lower extremity.







	

ORDER

Service connection for heart disease is denied.

An evaluation of 20 percent for varicose veins of the right 
lower extremity beginning February 28, 2006 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An evaluation of 40 percent for varicose veins of the right 
lower extremity beginning February 12, 2007 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 

An evaluation of 20 percent for varicose veins of the left 
lower extremity beginning February 28, 2006 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An evaluation of 40 percent for varicose veins of the left 
lower extremity beginning February 12, 2007 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


